Citation Nr: 1612071	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-34 024A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 2002 to September 2003.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the VA Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction rests with the Veterans Affairs Medical and RO in Wichita, Kansas, from where the appeal was certified.  This case was previously remanded in January 2012.  


FINDING OF FACT

The Veteran presently lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  


CONCLUSION OF LAW

The Veteran is presently not competent for the purpose of receiving direct payment of his VA benefits, so that restoration of competency is not warranted.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that the VCAA notice and assistance provisions do not apply to competency determinations.  As such, no discussion of the duties to notify and assist is required.

The issue of whether or not a veteran is competent to receive direct payment of VA benefits is controlled by 38 C.F.R. § 3.353(a), which provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  See 38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

The Veteran contends that he is competent for the purpose of receiving direct payment of VA benefits.  He asserts that he no longer needs a fiduciary and should receive the funds directly.  In the April 2008 Notice of Disagreement, the Veteran noted that he could handle his own finances and that he learned how to budget during inpatient treatment.  He further asserted that his prior difficulties with managing his funds were due to mental health stressors, and that he had learned coping mechanisms for his mental health symptoms to avoid financial mismanagement.

A 100 percent disability rating has been in effect for the service-connected major depressive disorder with sleepwalking since April 6, 2007.  In April 2013 the Veteran's mental health diagnosis was changed to bipolar disorder with sleepwalking, and the 100 percent disability rating was continued.  In the December 2007 rating decision granting a 100 percent rating for major depressive disorder with sleepwalking, the issue of incompetency was raised and the Veteran was determined to be incompetent to handle disbursement of VA funds in March 2008.  

The Board has reviewed the lay and medical evidence of record and finds that the Veteran remains not competent to handle the disbursement of his VA benefits.  The Board finds that the Veteran's condition has not materially changed since the previous decision to appoint a fiduciary, such that he remains incapable of managing his own affairs, including the disbursement of funds without limitation.  The Board acknowledges the presumption in favor of competency; however, despite the Veteran's desire to be declared competent, the weight of the evidence of record is against a finding of competency.  The evidence in the record supports this finding.

In March 2007 the Veteran attempted a drug overdose on Lamictal and then tried to purchase a gun from a pawn shop.  He was hospitalized and received inpatient treatment for several months for stabilization.  In June 2007 he was confronted by the inpatient treatment providers for not being able to do his activities of daily living: he had not been bathing or doing his laundry and his room was messy.  Later that year when he was discharged from treatment the Veteran was reported to have disappeared from his apartment, and his landlord noted that the Veteran had left all of his belongings and medications in the apartment.  His VA treatment provider indicated that the Veteran used poor judgment and was impulsive.  There were also several instances of missed treatment appointments.  

The Veteran requested inpatient treatment due to mental health symptoms again in May 2008, and several months later the Veteran's inpatient treatment providers met to discuss the Veteran's competency to manage disbursement of funds.  The treatment note indicated that the Veteran had left the unit several times without permission to purchase unneeded items, and that he ordered takeout food nightly and was frequently observed to be ordering items on the phone.  Additionally, the Veteran had previously spent a large inheritance in a short amount of time, and that he had wanted to spend his money to buy advertising signage on a bus.  His four treatment providers signed a statement indicating that the Veteran was not capable of managing his financial affairs.  

The Veteran was assigned a conservator, Ms. S. H., to manage disbursement of his VA and Social Security disability insurance benefits in December 2009.  The Veteran soon related to Ms. H. that he had a warrant out for his arrest since February 2008 for theft, and that he had other warrants issued for bad checks and unpaid tickets.  Ms. H. also had to distribute funds to satisfy outstanding debts for back payment on rent for two or three apartment units.  The Veteran was noted to be overdrawn at two banks, and he had an outstanding $700 loan from a third party provider.  The Veteran had a large unresolved bill from T-Mobile due to him losing his phone several times and for purchasing up to five additional cellular telephones.  Ms. H. disbursed funds for the Veteran to get a television, and he purchased the television but subsequently returned it and used the funds for something else.  

In September 2010 the Veteran had an unscheduled field examination by a VA examiner.  Just prior to the examination, the Veteran reported not being happy living in an assisted living facility, Breakthrough House Inc., and without telling his conservator he moved out of the facility and contracted with a new facility, Faith and Trust Ministries.  When the conservator found out she decided the living facility was potentially harmful to the Veteran after receiving threatening emails from them.  The Veteran returned to Breakthrough House Inc. and his living situation was stabilized.  When the VA field examiner interviewed the Veteran he was unaware of the amount of funding he received and was unable to name his expenses, referring the field examiner to his conservator.  The Veteran indicated to the VA field examiner that he had gone to Walmart within the last year and ate a sandwich and drank a soda and then left without paying, for which he was charged with misdemeanor theft; the Veteran noted that he had money to pay for the items.  The field examiner opined that the Veteran appeared to be very confused and disoriented about life in general and that if he were allowed to manage his financial affairs he would be "broke in a manner of days".  The VA examiner also interviewed Ms. H. who related that she distributes a small amount of money twice per week as the Veteran spends the money as fast as she gives it to him.  

In May 2012 the Veteran had another VA field inspection, and the examiner noted that the Veteran had memory problems and had lost multiple checks that his conservator had disbursed to him, and that he had lost his identification.  At the time the Veteran was living in an assisted living facility, Rose Villa, and the VA field examiner indicated that if the Veteran were given access to his funds those funds would be gone in a manner of days.     

Despite his history, the Veteran has asserted his competence to several VA treatment providers.  In October 2012 the Veteran underwent VA examination in connection with a special medical compensation aid and attendance claim, and the Veteran related his routine activities of daily living and asserted that although he had a conservator he felt that he was capable of handling his own financial matters.  The VA examiner opined that the Veteran was capable of managing his financial affairs, but this opinion did not provide sufficient rationale to support this finding, and did not consider the Veteran's prior inpatient treatment or the evidence provided by his conservator or VA field examiners.

In February 2013, the Veteran underwent VA examination in connection with his competency claim, and the VA examiner indicated that the Veteran had 10 inpatient hospitalizations for mental health symptoms since August 2007.  Previous treatment notes indicate that the Veteran was not compliant with his medication, but the case manager at Rose Villa noted that the structure made the Veteran compliant with his medications.  The VA examiner noted that the Veteran seemed to minimize the extent of his mental health issues to be viewed as competent, but the treatment records indicate that the Veteran had severe difficulties functioning.  The case manager at Rose Villa noted that the Veteran was often still in bed when she came for treatment appointments and that he was not attending VA treatment or going to the gym.  The case manager also indicated that the Veteran struggled to manage his money and was distributed money for Christmas gifts but he was later unable to report how he spent the money.  There was a statement from a prior VA treatment provider in October 2011 that the Veteran was capable of managing his finances.  However, that treatment provider clarified to the February 2013 VA examiner that the Veteran reported that he was capable of managing his finances, not that the treatment provider believed the Veteran was capable of managing his finances.  The February 2013 VA examiner opined that due to the Veteran's prior hospitalization due to psychiatric issues, medicinal non-compliance, impulsivity, and memory loss, the Veteran would benefit from the continued structure and support of a conservator.  

As detailed above, almost all of the VA examiners and field examiners who have evaluated the Veteran have found that he is unable to manage his benefit payments without limitation, save for the October 2012 VA examiner's opinion.  For reasons previously discussed, this opinion is given minimal weight.  The Board finds that the remainder of the opinions are highly probative as they are based upon in-person interviews with the Veteran (as well as interviews with the Veteran's conservator and caseworker) and specifically address the Veteran's ability to manage his finances.  The examination reports contained reasons and bases supporting the examiners' opinions that the Veteran is unable to manage his VA funds without limitation.  A determination of the Veteran's incompetency is also consistent with the Veteran's 100 percent disability rating for major depressive disorder (later classified as PTSD) with sleepwalking, which is based on total social and occupational impairment.    

The Board has considered the Veteran's contentions with regard to the determination of competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's assertions to be outweighed by the findings of the examiners who determined that he is not mentally capable of managing his financial affairs.  Although the Veteran maintains his competency, the February 2013 VA examiner noted that the Veteran tended to minimize his mental health history to be viewed as competent.  As such, the Board finds the Veteran's general lay statements to be outweighed by the field examiners' and VA examiners' opinions that the Veteran is unable to manage his VA funds without limitation. 

In this case, the Board finds that the lay and medical evidence of record is clear, convincing, and leaves no doubt as to the Veteran's incompetency, and that the presumption of competency is overcome.  Based on the above, the Board finds that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits; therefore, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  





ORDER

Restoration of competency status for VA benefit purposes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


